Citation Nr: 0700668	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for post-
traumatic stress disorder (PTSD).  The veteran relocated to 
Dalton, Georgia, and his claim is now under the jurisdiction 
of the RO in Atlanta, Georgia. 

The veteran requested a travel Board hearing at a local VA 
office in his VA Form 9, Appeal To Board Of Veterans' 
Appeals, dated January 2004.   In an August 2005 letter, the 
veteran was instructed that a travel Board hearing was 
scheduled for October 20, 2005.  Subsequently, the veteran 
contacted the RO on October 7, 2005, and requested a 
postponement of his hearing.  A December 2005 letter notified 
the veteran that another Board hearing was scheduled for 
January 25, 2006.  The veteran failed to appear at the 
January 2006 travel Board hearing, and no request for 
postponement was received.  The request for a hearing is 
deemed withdrawn.  38 C.F.R. § 20.702(d).  The Board may 
decide the case on the evidence of record.  Id.

In the December 2006 Informal Hearing Presentation, the 
veteran's representative 
characterized the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder characterized 
by anxiety, depression, and symptoms of post-traumatic stress 
disorder (PTSD).  The Board notes that the only claim filed 
by the veteran and considered by the RO was entitlement to 
service connection for PTSD.  It was not until the 
representative's December 2006 Informal Hearing Presentation 
that a claim for a psychiatric disorder other than PTSD was 
raised.  It appears that the RO has not had an opportunity to 
act upon this additional claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
this issue.  Therefore, this issue is REFERRED to the RO for 
action as may be appropriate.



FINDING OF FACT

There is no medical evidence to establish that the veteran 
has PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

The veteran's service medical records were found to be 
unavailable.  Attempts to rebuild the file from other sources 
were only partially successful.  The Board notes that VA was 
able to obtain the veteran's enlistment examination, various 
medical treatment notes, and the veteran's DD Form 214s from 
his second and third periods of active duty from February 
1974 through December 1979.  However, VA was unable to obtain 
the veteran's separation examination.  In addition, VA was 
able to obtain some but not all of the veteran's personnel 
records.  The Board notes that these documents have been 
associated with the veteran's claims file.

There is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

Regardless, as in any claim for service connection, there 
must be competent evidence of a current disability.  The 
Board must rely on independent medical evidence to support 
its opinions.  While the veteran may believe that he has PTSD 
which was caused by the stressors he experienced during 
military service, he is a lay person and has no competence to 
offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   The record must include 
medical evidence that the appellant actually has PTSD.   

In this case, there is no such evidence.  The veteran has 
only referenced VA outpatient treatment, and those medical 
records are absent a diagnosis of PTSD.  In December 2003, 
the diagnoses included rule-out PTSD, which means that the 
examiner felt this was a diagnosis to be considered, but 
clearly sufficient criteria were not present to actually 
diagnose PTSD at that time or the examiner would not have 
said "rule-out."  The subsequent medical records reference 
the fact that the veteran had filed a claim for service 
connection for PTSD, but, again, an actual diagnosis is not 
shown.  Although the veteran has submitted statements from 
his friends and family concerning his symptoms, there is no 
showing that they are competent mental health professionals 
to provide a diagnosis of PTSD.     

Without a diagnosis of PTSD, there is no need to address the 
veteran's claimed in-service stressors or take any further 
action on them.  In the absence of medical evidence showing 
he has PTSD, the claim must fail regardless of the stressors.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).  In light 
of the foregoing, the Board finds that the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, letters 
dated in April 2003 and June 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  While the April 2003 and June 2003 letters did not 
specifically tell the veteran to provide any relevant 
evidence in his possession, nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence for the following reasons.  First, 
the April 2003 letter informed the veteran that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, the April 2003 letter advised 
the veteran that VA will assist him to get such things as 
medical records, employment records, or records from other 
Federal agencies; however, he was advised that he must give 
VA enough information about these records so that they can 
request them from the agency or person who has them.  The 
April 2003 letter also explained to the veteran that it is 
his responsibility to support his claims with appropriate 
evidence.  Moreover, there is no allegation by the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.  As the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
 


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records were found 
unavailable, but VA attempted to obtain records of medical 
treatment in service from the National Personnel Records 
Center (NPRC).  VA was able to obtain the veteran's 
enlistment examination, DD 214s from two periods of active 
duty service, and various other service medical records.  
However, as noted above, some of the service records could 
not be obtained.  The veteran's service medical records and 
VA medical treatment records have been requested and 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the claims decided 
herein, is available and not part of the claims file.       

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
Board concludes an examination is not needed for the 
veteran's PTSD claim because there is no competent evidence 
of current disability.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


